United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 95-3919EM
                                   _____________

Frank J. Renick; Renick Farms, Inc.,   *
                                       *
                    Appellants,        *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern District
                                       * of Missouri.
United States Fidelity and Guarantee   *
Company, a Maryland corporation,       *        [UNPUBLISHED]
                                       *
                    Appellee.          *
                                 _____________

                            Submitted: June 24, 1997
                                Filed: July 3, 1997
                                 _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Co-insureds Frank J. Renick and Renick Farms, Inc. brought this diversity action
against United States Fidelity and Guarantee Company (USF&G) to collect insurance
proceeds following the explosion of a residence owned by Renick Farms and occupied
by Frank Renick and his family. (Appellants are collectively referred to as the
Renicks.) USF&G maintained the Renicks were not entitled to recover because the
explosion was intentionally caused by or at the direction of an insured, and because of
post-loss material misrepresentations. USF&G also counterclaimed against Renick
Farms for the unpaid mortgage balance on the home, and USF&G's unopposed motion
for summary judgment was granted on the counterclaim. After a jury returned a verdict
in favor of USF&G on the issue of insurance coverage, the district court entered
judgment in accordance with the jury verdict and with its earlier summary judgment
ruling on USF&G's counterclaim. The Renicks appeal, and we affirm.

       Having carefully reviewed the record and the arguments on appeal, we conclude
Renick Farms is not entitled to reversal based on any of the district court's remarks to
the jury, the court's allowance of expert testimony, or the court's questioning of a
witness. In addition, the Renicks waived their contentions of instructional error and
have not established plain error. Contrary to Frank Renick's view, the district court did
not fail to sustain any timely objections to unduly prejudicial, irrelevant, or hearsay
evidence, and properly left credibility decisions for the jury. Finally, Frank Renick has
not asserted a valid challenge to the court's entry of summary judgment. We thus affirm
the judgment of the district court.

      Frank Renick's motions on appeal are denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-